—Appeal by the defendant from (1) a judgment of the Supreme Court, Kings County (F. Rivera, J.), rendered March 31, 1999, convicting him of attempted murder in the second degree, robbery in the first degree, and attempted robbery in the first degree under Indictment No. 1609/98, upon a jury verdict, and imposing sentence, and (2) an amended judgment of the same court, also rendered March 31, 1999, revoking a sentence of probation previously imposed by the same court (Ruchelsman, J.), upon a finding that he had violated conditions thereof, upon his admission, and imposing a sentence of imprisonment upon his prior conviction of criminal sale of a controlled substance in the third degree under Indictment No. 9038/96. The appeals bring up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment and the amended judgment are affirmed.
The hearing court properly denied that branch of the defendant’s omnibus motion which was to suppress the complainant’s identification of him. Although the complainant’s identification of the defendant was the result of a police-arranged procedure (see, People v Dixon, 85 NY2d 218, 223), the procedure was not unduly suggestive and the complainant’s identification of the defendant was spontaneous (see, People v Clark, 85 NY2d 886, 888; People v Martinez, 267 AD2d 101; People v Burgos, 246 AD2d 394; People v Hines, 215 AD2d 691). O’Brien, J. P., Friedmann, Feuerstein and Cozier, JJ., concur.